O’Donnell, J.,
concurring.
{¶ 39} Although I concur with the majority regarding the admission of Professor Mark R. Brown to appear pro hac vice and regarding the denial of the writ, I do not agree that laches bars the relators’ mandamus claims under the circumstances of this case. For this reason, I also join that portion of Justice Pfeifer’s opinion with respect to his position on laches.
{¶ 40} The record before us reflects that relators timely submitted a joint statement of candidacy and nominating petition requesting that Ralph Nader and Miguel Camejo be certified as independent candidates for the offices of President and Yice-President of the United States at the November 2, 2004 election in Ohio. The Secretary of State forwarded the nominating part-petitions to the respective boards of elections for validation of the signatures contained on them. Thereafter, on August 30, 2004, intervenors filed a written protest with the Ohio Secretary of State challenging the validity of certain signatures on the part-petitions.
{¶ 41} On September 21, pursuant to the local boards of elections’ determination that 6,464 of 14,473 signatures were valid, the Secretary of State issued a preliminary certification and placed Nader and Camejo on the Ohio ballot for the presidential election. A week later, however, after the protest hearing had been concluded, the Secretary of State accepted the report of the hearing officer and determined that 2,756 of the 6,464 signatures were invalid; accordingly, he ordered the local boards of elections to remove Nader and Camejo from the presidential ballot or to otherwise notify voters that any votes cast for them *576would not be counted. Six days after that determination, relators filed their mandamus action in this court.
{¶ 42} The majority holds that relators failed to act with the requisite diligence in raising their claims concerning the voter-registration-application backlogs at the local county boards of elections and in challenging the constitutionality of the statutory requirements for petition circulators. Regarding the backlog claims, the majority attributes a 31-day delay to the relators, since they challenged only the invalidation of the 8,009 signatures, which had been known to them on September 3: the date when the individual boards were required to submit their decisions regarding signature validation to the Secretary of State. The majority also emphasizes that relators waited until the day before the protest hearing to request board records regarding the validation process and did not present any evidence or argument concerning any backlog at that hearing.
{¶ 43} In my view, the majority’s analysis fails to account for the fact that, until the Secretary of State removed Nader and Camejo from the ballot on September 28, those candidates had sufficient valid signatures to warrant certification — and they had, in fact, been placed on the presidential ballot. Therefore, because the candidates had been placed on the ballot, any challenge to the original 8,009 invalidated signatures prior to September 28 would have been premature. It was not until September 28, when the candidacies were ordered off the ballot, that challenges to those invalidated signatures became meaningful. Accordingly, I would hold that the relators did not unreasonably delay in asserting their position regarding those signatures.
{¶ 44} For the same reasons and contrary to the majority’s holding, I believe that relators did not unduly delay in challenging Ohio’s residency requirements for petition circulators. The majority complains that relators waited approximately four months before raising these challenges and apparently should have submitted these challenges when they began circulating the petitions. However, until they were ruled off the ballot, they had no reason to mount any legal challenge to any ruling regarding invalidated signatures. The only delay here consisted of the time relators took to file their mandamus complaint on October 4, 2004, just six days after the Secretary of State had ruled them off the ballot. For a national presidential candidate to react to a Secretary of State’s ruling in one state by drafting and filing a complaint in a court of law within six days is not laches — it is a remarkably timely reaction to a changing election environment. Accordingly, I dissent from this part of the majority’s analysis.
{¶ 45} I concur with the majority’s decision, however, because the relators have failed to demonstrate entitlement to a writ of mandamus, which would necessitate a showing of a clear legal right to the relief requested, a corresponding duty on the part of the respondent, and no adequate remedy in the ordinary course of *577law. See State ex rel. Moore v. Malone, 96 Ohio St.3d 417, 2002-Ohio-4821, 775 N.E.2d 812, at ¶ 20. Relators have not established on this record the existence of 1,292 valid signatures to meet the 5,000-signature requirement for certification. Instead, they have merely suggested that, upon further or re-examination of the petition, they might have enough valid signatures to permit Nader and Camejo to be placed on the ballot. Accordingly, I concur with the decision of the majority to deny the writ, but not on the basis of laches.
Pfeifer, J., concurs in the portion of the foregoing concurring opinion regarding laches.